Case 2:20-cv-07055-MCS-PVC Document 38 Filed 11/16/20 Pagelof1 Page ID #:321

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
CIVIL MINUTES — GENERAL

Case No. CV20-7055 MCS (PVCx) Date November 16, 2020
Title Brian Whitaker v. Los Angeles United Investment Co., LLC, et al

 

 

 

Present: The Honorable Mark C. Scarsi, United States District Judge

 

 

Stephen Montes Kerr Court Smart
Deputy Clerk Court Reporter
Attorney(s) Present for Plaintiff(s): Attorney(s) Present for Defendant(s):
. Ronald M. Hirano
Elliot Montgomery Ara Sahelian

Proceedings: DEFENDANTS’ SECOND MOTION TO DISMISS
(Dkt. No. 27) and SCHEDULING CONFERENCE

The motion and scheduling conference hearing is held telephonically. Counsel, the
Court, and court staff all appear in that manner. Recording or re-broadcasting of
the proceedings is strictly prohibited.

For reasons stated on the record, the scheduling conference is not held. The Court
will allow an inspection of defendant’s premises and sets a deadline of December
7, 2020 for a site inspection by an ADA specialist. The Court takes the Motion to
Dismiss [27] UNDER SUBMISSION and sets a status conference for December 7,
2020, at 9:00 a.m.

IT IS SO ORDERED.

 

05
Initials of Deputy Clerk SMO

 

Page 1 of 1 CIVIL MINUTES — GENERAL
